        Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                     Case No. 20-20040-JAR

JAKEL J.M. WEBSTER
                                 and
JORDEN BROWNLEE,

          Defendant.
_______________________________

             RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       The United States, by and through undersigned counsel, responds in

opposition to Defendant Jakel J.M. Webster’s Motion to Dismiss Count 2 (doc. 26)

and Defendant Jorden Brownlee’s Joining the Motion to Dismiss Count 2 (doc.

27).

       Defendants Webster and Brownlee contend the attempted Hobbs Act

robbery charged in Count 1 is not a “crime of violence,” so there is no basis to

charge them in Count 2 with discharging a firearm during a crime of violence in

violation of 18 U.S.C. § 924(c). (Doc. 26, Def. Webster’s Mot. to Dismiss at 1;

Doc. 27, Def. Brownlee’s Mot. to Join at 1.)

       Yet, the majority of Circuits to consider this issue held that an attempted

Hobbs Act robbery qualifies as a 924(c) crime of violence.
          Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 2 of 19




                                     Background

      On July 1, 2020, the grand jury returned a four-count indictment charging

Defendants Webster and Brownlee with the following:

      •       Count 1, Attempted Robbery in violation of 18 U.S.C. §§ 1951 and 2

              against both Defendants;

      •       Count 2, Discharge of a Firearm during a Crime of Violence in

              violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2 against both

              Defendants;

      •       Count 3, Felon in Possession of Ammunition in violation of 18 U.S.C.

              §§ 922(g)(1) and 924(a)(2) against Defendant Webster; and

      •       Count 4, Domestic Violence Offender in Possession of Ammunition

              in violation of 18 U.S.C. §§ 922(g)(9) and 924(a)(2) against

              Defendant Webster.

(Doc. 9, Indictment.)

      These charges resulted from a violent attempt to steal money from a Quick

Shop convenience store in Kansas City, Kansas, on April 28, 2020. As detailed in

the Complaint, officers responded to the convenience store to attend to a clerk who

had been shot in the face and arm. (Doc. 1, Complaint at 2.) Video surveillance

from the store showed one individual entered the store with an apparent SKS-style




                                          2
         Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 3 of 19




rifle wearing a mask and gloves. (Id.) A second individual entered the store

wearing a mask and carrying an apparent metal baseball bat. (Id.)

       Attempts to breach the door into the enclosed cash register area utilizing the

baseball bat were futile. (Id. at 3.) So, a shot was fired through the glass

surrounding the cash register area, with the bullet striking the clerk in the face.

(Id.) Following the first shot, the baseball bat was used again to strike the

shattered glass, but again to no avail for breaching the protected area. (Id.) While

the clerk was bleeding on the floor, another shot was fired at the clerk before both

suspects fled the scene. (Id.)

       The investigation by the officers led to the identification of Defendant

Webster as the shooter and Defendant Brownlee as the one with the baseball bat.

(Id. at 3-5.)

                              Argument and Authorities

       Defendants argue that the attempted robbery in violation of 18 U.S.C. §

1951 is not a “crime of violence” under 18 U.S.C. § 924(c)(3)(A), so Count 2 must

be dismissed under Federal Rule of Criminal Procedure 12(b)(3)(B)(v). (Doc. 26,

Def. Webster’s Mot. to Dismiss at 2.)

       1. Propriety of Motion to Dismiss

       An indictment is considered constitutionally sufficient if it “(1) contains the

essential elements of the offense intended to be charged, (2) sufficiently apprises


                                           3
        Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 4 of 19




the accused of what he must be prepared to defend against, and (3) enables the

accused to plead a judgment under the indictment as a bar to any subsequent

prosecution for the same offense.” United States v. Brown, 925 F.2d 1301, 1304

(10th Cir. 1991) (citing United States v. Kilpatrick, 821 F.2d 1456, 1461 (10th Cir.

1987), aff’d sub nom. Bank of Nova Scotia v. United States, 487 U.S. 250 (1988)).

See also United States v. Redcorn, 528 F.3d 727, 733 (10th Cir. 2008). Generally,

the sufficiency of the government’s evidence to support a particular charge may

not be tested by challenging the indictment prior to trial. See United States v.

Todd, 446 F.3d 1062, 1067 (10th Cir. 2006). The appropriate inquiry on a motion

to dismiss an indictment is not whether the government has presented sufficient

evidence to support the charge, but rather whether the allegations in the indictment,

if true, are sufficient to establish a violation of the charged offense. See Todd, 446

F.3d at 1067 (citing United States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994) and

United States v. Sampson, 371 U.S. 75, 78-79 (1962)). Therefore, courts are to

“avoid considering evidence outside the indictment when testing the indictment’s

legal sufficiency.” Todd, 446 F.3d at 1067 (citing Hall, 20 F.3d at 1087).

      However, in certain “limited circumstances,” an indictment may be

dismissed before trial even if facially valid where “undisputed evidence shows

that, as a matter of law, the [d]efendant could not have committed the offense for

which he was indicted.” Todd, 446 F.3d at 1068. This procedure may be utilized


                                          4
        Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 5 of 19




only where (1) the underlying facts are undisputed and (2) the government does not

object to the court considering such factual evidence. Id. (citing Hall, 20 F.3d at

1088). Such dismissals are to be the “rare exception,” rather than the rule. Id. The

Tenth Circuit has explained that this exception permits a court to look beyond the

facial validity of the indictment to consider its factual basis, to determine “whether

the elements of the criminal charge can be shown sufficiently for a submissible

case.” Brown, 925 F.2d at 1304. However, it has cautioned that such dismissals

“are not to be made on account of a lack of evidence to support the government’s

case.” Todd, 446 F.3d at 1608.

      When an “indictment tracks the language of the statute and sufficiently sets

forth the elements of the crime charged,” the issue is not whether the indictment

“fails to charge an offense, since it clearly does, but whether the government can

prove that a violation thereof occurred.” United States v. Wexler, 621 F.2d 1218,

1223 (2d Cir. 1980). The Supreme Court instructed that Fed. R. Crim. Pro. 12

permits resolution of motions to dismiss pretrial only when “trial of the facts

surrounding the commission of the alleged offense would be of no assistance in

determining the validity of the defense.” United States v. Covington, 395 U.S. 57,

60 (1969).

      As noted by Defendants, “[D]eciding whether a crime is a ‘crime of

violence’ under § 924(c) is largely a matter of statutory interpretation, a legal task


                                           5
        Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 6 of 19




for the judge, not a factual one for the jury.” United States v. Jefferson, 911 F.3d

1290, 1296 (10th Cir. 2018). (Doc. 26, Def. Webster’s Mot. to Dismiss at 2.)

       Therefore, the Court may consider Defendants’ motion to dismiss Count 2 in

this limited manner.

       2. Crime of Violence

       Under the categorical approach, Defendants claim an attempted Hobbs Act

robbery is not a “crime of violence” because there is no “element of force” in the

statute and certainly no “element of violent force.” (Doc. 26, Def. Webster’s Mot.

to Dismiss at 5.) Defendants suggest this is the appropriate conclusion despite the

Tenth Circuit determining a Hobbs Act robbery is a crime of violence under

Section 924(c) in United States v. Melgar-Cabrera, 892 F.2d 1053, 1065-66 (10th

Cir. 2018). (Doc. 26, Def. Webster’s Mot. to Dismiss at 5.)

       Defendants contend that is the proper conclusion because the elements to

establish an attempted robbery do not require “force.” (Id. at 5-8.) As a back-up

argument, if attempted robbery has a “force element,” Defendants claim “it is not

an element of violent force,” so cannot constitute a “crime of violence.” (Id. at 8-

12.)

             a. Overview of Categorical Approach

       The Supreme Court adopted the categorical approach in Taylor v. United

States, 495 U.S. 575 (1990). That case presented the question whether two of the


                                          6
        Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 7 of 19




defendant’s previous state convictions for burglary qualified as “burglary” under

the “enumerated offenses” clause of the Armed Career Criminal Act (ACCA),

§ 924(e)(2)(B)(ii). The Court held, first, that “burglary” in ACCA refers to a

generic offense, defined as “an unlawful or unprivileged entry into, or remaining

in, a building or other structure, with intent to commit a crime.” Id. at 598. The

Court then held that in deciding whether a prior conviction met this definition, “§

924(e) mandates a formal categorical approach, looking only to the statutory

definitions of the prior offenses, and not to the particular facts underlying those

convictions.” Id. at 600. In reaching this result, the Court stressed the statutory

language of ACCA, the legislative history, and the “daunting” challenges that a

fact-finding process would entail. Id. at 600-01. The Court has repeatedly

observed that “respect for congressional intent and avoidance of collateral trials

require that evidence of generic conviction be confined to records of the convicting

court . . . .” Shepard v. United States, 544 U.S. 13, 23 (2005).

      In Mathis v. United States, 136 S. Ct. 2243 (2016), the Court summarized,

“Our decisions have given three basic reasons for adhering to an elements-only

inquiry.” Id. at 2252. First, the Court stated, ACCA’s text favors that approach, in

referring to “previous convictions” instead of previous acts. Id. “Second, a

construction of ACCA allowing a sentencing judge to go any further would raise

serious Sixth Amendment concerns.” Id. “And third, an elements-focus avoids


                                           7
         Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 8 of 19




unfairness to defendants. Statements of ‘non-elemental fact’ in the records of prior

convictions are prone to error precisely because their proof is unnecessary. . . . At

trial, and still more at plea hearings, a defendant may have no incentive to contest

what does not matter under the law; to the contrary, he ‘may have good reason not

to’—or even be precluded from doing so by the court.” Id. “When that is true, a

prosecutor’s or judge’s mistake as to means, reflected in the record, is likely to go

uncorrected. . . . Such inaccuracies should not come back to haunt the defendant

many years down the road by triggering a lengthy mandatory sentence.” Id. at

2253.

        Under a number of recidivist sentencing provisions, most prominently

ACCA, 18 U.S.C. § 924(e), and the career offender provision of U.S.S.G. § 4B1.1,

the court must determine whether the defendant incurred a prior conviction for the

type of offense described in the sentencing provision. For instance, the application

of ACCA requires a determination of whether the defendant has prior convictions

for a “violent felony” or a “serious drug offense,” and each of these terms is

defined in the statute. In this case, the question is whether the instant violation of

18 U.S.C. § 924(c) occurred in relation to a “crime of violence,” as that statute bars

the possession, use, or carrying of a firearm in relation to a “crime of violence.”

                To apply the categorical approach to a statute, then, we must
        first identify the statute’s “elements.” The definition of an element is
        straightforward: elements are the “constituent parts of a crime’s legal
        definition ....” Mathis, 136 S. Ct. at 2248 (quoting Black’s Law
                                            8
 Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 9 of 19




Dictionary (10th ed. 2014)). In other words, elements are what “the
jury must find beyond a reasonable doubt to convict the defendant” at
trial and “what the defendant necessarily admits when he pleads
guilty.” Id.

       But determining a statute’s elements can sometimes prove
tricky for two related reasons. First, not everything in a statute is an
“element.” Some statutes, for instance, list examples of different
ways one could violate the statute. Id. at 2253. Thus, a statute might
require the “use of a ‘deadly weapon’ as an element of a crime and
further provide[ ] that the use of a ‘knife, gun, bat, or similar weapon’
would all qualify” as a deadly weapon. Id. at 2249 (quoting
Descamps v. United States, 133 S. Ct. [2276] at 2289 [2013]). These
examples are means, not elements, because “that kind of list merely
specifies diverse means of satisfying a single element of a single
crime ....” Id. Under this example, a jury could convict under the
statute “even if some jurors ‘conclude[d] that the defendant used the
knife’ while others ‘conclude[d] he used a gun,’ so long as all agreed
that the defendant used a ‘deadly weapon.’” Id. (quoting Descamps,
133. S. Ct. at 2288).

        Mathis offers three ways to distinguish elements and means.
First, “if the statutory alternatives carry different punishments ... [the
alternatives] must be elements.” Id. at 2256. But if a list within a
statute “is drafted to offer illustrative examples,” the examples are
means. Id. Second, state-court decisions may answer the question for
state statutes. Id. Third, courts can look to the indictment and the
jury instructions; if either includes the statute’s alternative terms, this
“is as clear an indication as any that each alternative is only a possible
means of commission, not an element.” See id.

       In addition to the elements/means complication, some statutes
are divisible—that is, they define more than one crime. It is not
enough, then, to just determine whether items listed in a statute are
elements or means. We must also determine whether the listed
elements define one crime or multiple crimes.

      Applying the categorical approach to divisible statutes presents
a problem. Because divisible statutes define multiple crimes, just
looking at a statute’s elements—as the categorical approach
                                     9
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 10 of 19




      requires—does not tell us “which version of the offense [the
      defendant] was convicted of.” Descamps, 133 S. Ct. at 2284. We
      therefore have no way of knowing which set of elements to use when
      applying the categorical approach.

United States v. Kendall, 876 F.3d 1264, 1267-68 (10th Cir. 2017).

      If the statute at issue is overbroad, that is, it applies to conduct that both falls

within and outside the definition of “crime of violence,” then a conviction under

the statute will not qualify. A crime will not count as a “violent felony” under the

“elements clause” of ACCA if the statute may be violated without proof of

physical force. That the defendant may have earned his prior conviction by

actually using physical force against another person is irrelevant under the

categorical approach.

      The question is “whether the least serious conduct that the offense’s

elements encompass” satisfies the pertinent federal definition. United States v.

Ellison, 866 F.3d 32, 35 (1st Cir. 2017). The Supreme Court stated: “Because we

examine what the state conviction necessarily involved, not the facts underlying

the case, we must presume that the conviction ‘rested upon [nothing] more than the

least of th[e] acts’ criminalized, and then determine whether even those acts are

encompassed by the generic federal offense.” Moncrieffe v. Holder, 569 U.S. 184,

190–91 (2013) (quoting Johnson v. United States, 559 U.S. 133, 137 (2010),

brackets in original). See United States v. Starks, 861 F.3d 306, 324 (1st Cir. 2017)



                                           10
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 11 of 19




(“Thus, if a crime involves a taking of $1 to $1000, we must assume that a

conviction was for taking $1.”).

             b. Applicability to Section 924(c)

      Section 924(c) addresses the possession, use, or carrying of a firearm in

relation to a “crime of violence” or “drug trafficking crime.” This statute defines

“crime of violence” in an “elements clause” and a “residual clause,” stating as

follows.

             For purposes of this subsection the term “crime of violence”
      means an offense that is a felony and--
             (A) has as an element the use, attempted use, or threatened use
      of physical force against the person or property of another, or
             (B) that by its nature, involves a substantial risk that physical
      force against the person or property of another may be used in the
      course of committing the offense.

18 U.S.C. § 924(c)(3).

      In United States v. Davis, 139 S. Ct. 2319 (2019), the Court invalidated the

residual clause in section 924(c)(3)(B) as unconstitutionally vague. The Court

determined that the statute is unconstitutional for the reasons set forth in Johnson

v. United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204

(2018), in which the Court had previously struck down as unconstitutionally vague

similarly worded provisions of ACCA at 18 U.S.C. § 924(e)(2)(B)(ii), and the

definition of a “crime of violence” contained in 18 U.S.C. § 16(b). Thus, a crime




                                          11
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 12 of 19




may qualify under the “crime of violence” definition in § 924(c) only under the

elements clause.

             c. Elements Clause

      Section 924(c)(3)(A) defines a “crime of violence” as a federal felony that

“has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” Although the Supreme Court has not

directly considered the meaning of “physical force” in that provision, it has

interpreted “physical force” in analogous contexts to require “force capable of

causing physical pain or injury,” Johnson v. United States, 559 U.S. 133, 140

(2010), including any amount of force sufficient to “overc[o]me a victim’s

resistance, ‘however slight’ that resistance might be,” Stokeling v. United States,

139 S. Ct. 544, 550 (2019); see id. at 554 (noting that “force as small as hitting,

slapping, shoving, grabbing, pinching, biting, and hair pulling” qualifies as

“physical force”) (citation and internal quotation marks omitted). The force may

be indirect and involve no actual bodily contact, see United States v. Castleman,

572 U.S. 157, 170 (2014); it may be applied recklessly, rather than intentionally,

see Voisine v. United States, 136 S. Ct. 2272, 2277-78 (2016); and it may be

applied by someone other than the defendant, see, e.g., United States v. Reyes-

Contreras, 910 F.3d 169, 182 (5th Cir. 2018) (en banc).




                                          12
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 13 of 19




      Hobbs Act robbery in violation of 18 U.S.C. § 1951 requires at least the

threatened use of physical force so qualifies as a crime of violence under §

924(c)(3)(A). See Melgar-Cabrera, 892 F.3d at 1065-66.

             d. Attempted Hobbs Act Robbery

      In United States v. St. Hubert, the Eleventh Circuit held that attempted

Hobbs Act robbery qualifies as a crime of violence under § 924(c)(3)(A). 909 F.3d

335, 351-53 (11th Cir.), cert. denied, 139 S. Ct. 1394 (2019). Similarly, in United

States v. Armour, the Seventh Circuit held that attempted federal bank robbery is a

“crime of violence” under § 924(c)(3)(A). 840 F.3d 904, 907-909 (7th Cir. 2016).

“An attempt conviction requires proof of intent to carry out all elements of the

crime, including, for violent offenses, threats or use of violence,” as well as a

“substantial step toward completion of the crime.” Id. at 909 n.3. In United States

v. Walker, the Third Circuit held both Hobbs Act robbery and attempted Hobbs Act

robbery are “crimes of violence” under § 924(c). __ F.3d __, 2021 WL 833994

(3d Cir. 2021). In United States v. Clancy, the Sixth Circuit held it is not plain

error to conclude that attempted Hobbs Act robbery is a § 924(c) crime of violence.

939 F.3d 1135, 1140 (6th Cir. 2020). See also, United States v. Ingram, 947 F.3d

1021, 1025-26 (7th Cir. 2020) (attempted Hobbs Act robbery is crime of violence);

United States v. Dominguez, 954 F.3d 1251 (9th Cir. 2020) (same); United States

v. Smith, __ F.3d __, 2020 WL 2078390 (5th Cir. Apr. 30, 2020) (applying similar


                                          13
         Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 14 of 19




reasoning to federal attempted murder); see also Collier v. United States, __ F.3d

__, 2021 WL 771689, at *2 (2d Cir. Mar. 1, 2019) (holding attempted bank

robbery is a § 924(c) crime of violence).

      Likewise, circuits considering state attempt predicates have used this

reasoning to conclude that, where state attempt law matches or is narrower than

federal attempt law, any attempt to commit a substantive offense involving the use

of violent force is itself an attempted use of violent force. See, e.g., United States

v. Thrower, 914 F.3d 770, 776-77 (2d Cir.) (attempted New York robbery), cert.

denied, 140 S. Ct. 305 (2019); Chaney v. United States, 917 F.3d 895, 904 (6th

Cir.) (attempted Michigan robbery), cert. denied, 140 S. Ct. 265 (2019); Hill v.

United States, 877 F.3d 717, 719 (7th Cir. 2017) (attempted Illinois murder);

United States v. Neely, 763 F. App’x 770, 780 (10th Cir.) (attempted Nevada

battery resulting in substantial harm), cert. denied, 140 S. Ct. 90 (2019); United

States v. Johnson, 688 F. App’x 404, 406 (8th Cir. 2017) (attempted Minnesota

aggravated robbery).

      Yet, as noted by Defendant Webster, the Fourth Circuit determined an

attempted robbery does not qualify as a “crime of violence” because it may not

necessarily involve force. United States v. Taylor, 979 F.3d 203, 205 (4th Cir.

2020).




                                            14
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 15 of 19




      “[T]he mere intent to violate a federal criminal statute is not punishable as

an attempt unless it is also accompanied by significant conduct” directed at

accomplishing the intended crime. United States v. Resendiz-Ponce, 549 U.S. 102,

107 (2007). Although not every act constituting an attempt to commit a crime of

violence must itself be violent, a person who takes a substantial step toward

committing such an inherently violent offense is properly understood to have at

least attempted or threatened the use of violent force within the meaning of §

924(c)(3)(A). Congress undoubtedly had this meaning in mind when determining

the scope it wished to give § 924(c)(3)(A). See, e.g., Sekhar v. United States, 570

U.S. 729, 732–33 (2013) (“It is a settled principle of interpretation that, absent

other indication, Congress intends to incorporate the well-settled meaning of the

common-law terms it uses.”).

      Furthermore, the “intent to commit the completed offense” effectively

heightens the mens rea for some attempts versus substantive offenses. For

example, “Although a murder may be committed without an intent to kill, an

attempt to commit murder requires a specific intent to kill.” Braxton v. United

States, 500 U.S. 344, 351 n.* (1991). Significantly, an important difference at

common law between larceny and robbery is that robbery “has long required force

or violence,” and “an unlawful taking was merely larceny unless the crime

involved ‘violence.’” Stokeling, 139 S. Ct. at 550. And “violence” required


                                          15
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 16 of 19




“overcom[ing] the resistance encountered.” Id. It follows that, in an attempt to

commit robbery, a defendant must intend to overcome the victim’s resistance. The

Supreme Court held that “the elements clause encompasses robbery offenses that

require the criminal to overcome the victim’s resistance.” Id. The intent required

for an attempt is the intent to succeed at the crime—not an intent to take half-

measures that may not complete the crime. Put differently, the intent for attempted

robbery is not to make a threatening gesture and see what happens; the intent is to

take property against the victim’s will. And the Supreme Court has held that the

elements clause encompasses taking property by overcoming the victim’s

resistance.

      The common-law legal terms for “attempt” and “physical force” in §

924(c)(3)(A) match common-law attempts and common-law robbery in 18 U.S.C.

§ 1951(a). “[I]f a word is obviously transplanted from another legal source,

whether the common law or other legislation, it brings the old soil with it.”

Stokeling, 139 S. Ct. at 551 (citations omitted). When a defendant attempts to

commit Hobbs Act robbery, he intends to use force, but his actions fall short of

completing that goal. He has therefore attempted to use force, thereby satisfying

the relevant prong of § 924(c)(3)(A).

      Thus, applying the categorical approach to an attempt to commit a

substantive crime of violence is straightforward. Under established statutory


                                         16
          Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 17 of 19




principles, an attempted use of violent physical force means (a) the specific intent

to use such force and (b) an overt act in that direction. And, by definition, any

attempt to commit a crime of violence requires both the specific intent to commit it

(and thus the intent to employ the violent, physical force in that offense) and an

overt act toward completing that crime. Because these sets of elements match, an

attempt to commit a substantive crime of violence is an “attempted use . . . of

physical force” and satisfies § 924(c)(3)(A).

      Because the predicate offense here is the attempted robbery and not a

conspiracy to commit the Hobbs Act robbery, it is a § 924(c) “crime of violence.”

See Brown v. United States, 942 F.3d 1069 (11th Cir. 2019) (per curiam) (the

government concedes, and the Court agrees that conspiracy to commit Hobbs Act

robbery is not a § 924(c) crime of violence).

      Therefore, the attempted Hobbs Act robbery charged in Count 1 constitutes

a Section 924(c) crime of violence.

                                      Conclusion

      For the reasons above, Defendants’ motion to dismiss Count 2 should be

denied.



                                                Respectfully submitted,

                                                DUSTON J. SLINKARD
                                                Acting United States Attorney
                                          17
       Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 18 of 19




                                              s/ Scott C. Rask
                                              SCOTT C. RASK, #15643
                                              Assistant United States Attorney
                                              500 State Avenue, Suite 360
                                              Kansas City, Kansas 66101
                                              (913) 551-6730
                                              (913) 551-6541 (fax)
                                              Scott.Rask@usdoj.gov


                           CERTIFICATE OF SERVICE

      I certify that on March 19, 2021, I electronically filed this Response with the

clerk of the court by using the CM/ECF system, which will send a notice of

electronic filing to the following:

Tim Burdick
Assistant Federal Public Defender
500 State Avenue, Suite 201
Kansas City, Kansas 66101
(913) 551-6712
(913) 551-6562 (fax)
Tim_Burdick@fd.org
Attorney for Defendant Webster

John Jenab
Jenab Law Firm, PA
7431 Broadway, Suite 9
Kansas City, Missouri 64114
(816) 759-8686
(816) 759-8685 (fax)
John.Jenab@gmail.com
Attorney for Defendant Brownlee


                                               s/ Scott C. Rask
                                         18
Case 2:20-cr-20040-JAR Document 31 Filed 03/19/21 Page 19 of 19




                                   SCOTT C. RASK, #15643
                                   Assistant United States Attorney




                              19
